Appeal from a judgment and order (one paper) of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered September 7, 2005. The judgment and order granted the petition to confirm the arbitration award and denied respondent’s cross motion to vacate the award.
It is hereby ordered that the judgment and order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly granted the petition to confirm the arbitration award and denied respondent’s cross motion to vacate the award. Contrary to respondent’s contention, the arbitrator did not exceed the limitation on her power set forth in section 10.4 of the parties’ collective bargaining agreement (CBA), in violation of CPLR 7511 (b) (1) (iii). Section 10.4 provides that the arbitrator “shall not have the power to add or subtract from or to modify in any way the terms of [the CBA],” and the record establishes that the arbitrator merely interpreted conflicting provisions of the CBA in order to effectuate the intent of the parties. “Parties who agree to refer contract disputes to arbitration must recognize that arbitrators may do justice and the award may well reflect the spirit rather than the letter of the agreement” (Matter of Local Div. 1179, Amalgamated Tr. Union, AFL-CIO [Green Bus Lines], 50 NY2d 1007, 1109 [1980], rearg denied 51 NY2d 770 [1980] [internal quotation marks omitted]). The arbitrator’s interpretation of the CBA was appropriate under the circumstances and, contrary to respondent’s further contention, was not “totally irrational” (Matter of Silverman [Benmor Coats], 61 NY2d 299, 308 [1984]; see generally Matter of Albany County Sheriffs Local 775 of Council 82, AFSCME, AFL-CIO [County of Albany], 63 NY2d 654, 656 [1984]). Present — Pigott, Jr., P.J., Hurlbutt, Martoche and Green, JJ.